Citation Nr: 1140579	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-35 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to November 1997.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran was afforded a Board videoconference hearing, held by the undersigned, in April 2011.  A copy of the hearing transcript has been associated with the record.  

In June 2011, the Board remanded the Veteran's claim for further procedural and evidentiary development.  Specifically, the Board requested that the RO (1) obtain the appropriate release of information form and secure copies of any outstanding treatment records pertaining to the Veteran's bilateral foot disorder; and (2) schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral foot disorder that may be present.  In June 2011, the Appeals Management Center (AMC) sent the Veteran a letter and asked that he complete the necessary authorization and release form.  The AMC also initiated a request to have the Veteran scheduled for a VA examination of his feet.  Unfortunately, the additional medical opinion obtained pursuant to the Board's June 2011 remand is inadequate, and thus a remand of the Veteran's claim is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Board regrets the delay caused by this remand but finds that further evidentiary development of this issue is necessary prior to a final adjudication of the claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran contends that his current bilateral foot condition is related to his military service.  A review of the service treatment records as well as the post-service medical evidence of record reflects that the Veteran's bilateral foot condition may have pre-existed his entrance into service.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003.  

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands - that is, that the Veteran was in sound condition at entry to service as to the disability for which he seeks service connection - must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner v. Principi, 370 F.3d 1089, 1094, 1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  

The Veteran did not mark to have any type of foot condition, to include any impairment, pain, loss of movement or deformity in his feet on his August 1997 Prescreening Form.  At his August 1997 physical examination pursuant to his enlistment, the clinical evaluation of his feet were shown to be normal, and the Veteran did not mark to have or to have had any foot trouble in his report of medical history.  However, once basic training commenced, he reported to the military clinic a number of times in October 1997 with complaints of pain in his arches, feet, Achilles, and ankles.  Based on physical evaluations of his feet, the Veteran was assessed with plantar fasciitis, Achilles tendonitis, and pes planus.  While no defects of any kind were noted on entrance, in the November 1997 Entrance Physical Standards Board (EPSBD) Proceeding form, the Board concluded that the Veteran's bilateral foot pain was caused by plantar fasciitis, secondary to pes planus.  It was further determined that the Veteran had received medical care in the form of arch supports, anti-inflammatory medication, and profiles, with no relief during basic training.  The EPSBD noted that there was no history of trauma during basic training.  Ultimately, it was concluded that the Veteran was medically unfit for enlistment, and that his diagnosed disorders existed prior to service.  Immediate separation was recommended.  See EPSBD Proceeding Report, November 5, 1997.

Assuming that the claimed disorder existed prior to service, there remains a question of whether the evidence clearly and unmistakably demonstrates that the Veteran's bilateral foot disorder was not aggravated by service, and if not, whether entitlement to service connection on a direct basis is in order.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153; Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

After service, the Veteran was afforded a VA (QTC) examination in December 2004 to assess the etiology of his claimed disorder.  Although the examiner initially diagnosed the Veteran with pes planus, subsequent x-rays of the bilateral feet were shown to be negative, and a requested addendum opinion indicates that the Veteran did not have a current diagnosis of pes planus.  See VA examination report, December 6, 2004; see also Addendum.

Private treatment reports from March and April 2006 reflect the Veteran's complaints of bilateral foot pain in the plantar aspect of both feet.  The physician noted that this problem began during the Veteran's period of active service.  It was further noted that the Veteran was seen at the VA on several occasions to receive treatment for this disorder.  Upon physical examination, the physician noted that the Veteran was "bilaterally flat footed" and had "flexible flat feet with normal subtalar motion."  While the physician was unclear as to the Veteran's diagnosis, x-ray evidence demonstrated peritalar subluxation of the right foot consistent with pes planus.  See Report, March 24, 2006.

The Veteran was afforded an additional VA examination in July 2007.  He was diagnosed with pes planus, and the examiner opined that the Veteran "obviously" had non-symptomatic flat feet prior to enlistment, even though it was not noted on the entrance physical.  During physical training, according to the examiner, the Veteran developed painful flat feet [emphasis added].  An addendum opinion, provided in August 2007, stated that it was less likely than not that current pes planus is a result of, or aggravated by, the Veteran's "very short" term on active duty in 1997.  See VA examination report, July 24, 2007; see also Addendum, August 17, 2007.

As noted above, the Veteran testified before the undersigned in April 2011.  At that time, he stated that his foot disorder began during his period of active duty, and that his disorder has persisted ever since that time.  See Transcript, p. 5.  The Board further notes that the Veteran's file contains numerous lay statements, all of which support the Veteran's contention that he was, at the very least, asymptomatic prior to service, with severe foot pain following separation.

While the VA examiner determined that it is less likely as not that the Veteran's current pes planus is a result of, or aggravated by, his period of active service, the examiner failed to provide an adequate rationale upon which his opinion was based.  Indeed, the examiner failed to reconcile findings of non-symptomatic pes planus which pre-existed his service with evidence of painful pes planus post-service.  In an effort to determine the nature and etiology of the Veteran's bilateral foot disorder, the Board remanded the Veteran's claim in June 2011 to obtain a more adequate medical opinion.  Specifically, the Board instructed the medical examiner to discuss 1) whether the record clearly and unmistakably showed that any currently diagnosed foot disorder existed prior to service, and if so 2) whether the evidence of record clearly and unmistakably showed that the disorder(s) was not aggravated by service or that any increase in disability was due to the natural progression of the disease.  If the examiner's response to either question was 'no', then he or she was asked to provide an opinion as to the likelihood that any currently diagnosed foot disorder had its onset in service.  

The Veteran was scheduled for another VA medical examination in July 2011.  During the examination, the examiner reviewed the Veteran's claims file, and noted that the Veteran more than likely entered service with pes planus, even though this was not specifically noted on his entrance physical.  Upon physical examination of the Veteran's feet, the examiner noted that repetitive plantar flexion, dorsiflexion, supination and pronation produced no indication of pain, weakness, or fatigue either during active or passive range of motion.  The Veteran also underwent an X-ray of his feet, the results of which revealed no evidence of a fracture, dislocation or erosion.  Based on his evaluation of the Veteran, the examiner diagnosed the Veteran with bilateral pes planus, and concluded that the Veteran's current foot condition was neither caused by nor a result of his military service.  According to the examiner, it did not appear that the Veteran's current complaints were similar to the problems he complained of and experienced during service.  The examiner explained that during service, the Veteran "complained of medium arch pain as well as Achilles tendon pain, which he has absolutely no complaints of currently."  The examiner further reasoned that the Veteran's post-service records were clear for any complaints of pain in his feet until 2005.  Based on these reasons, the examiner determined that the Veteran's current bilateral foot condition was not caused by his military service.  

While the examiner provided an adequate opinion as to whether the Veteran's bilateral foot disorder was directly related to service, he failed to provide an opinion as to the remaining questions listed in the June 2011 Board remand; notably, whether the Veteran's bilateral foot disorder existed prior to his service, and if so, whether this condition was aggravated during service.  The Board acknowledges the examiner's statement that the Veteran "more than likely entered the service with pes planus...."  However, it is unclear whether the examiner was merely commenting on and reporting evidence he simultaneously reviewed in the claims file, or whether he arrived at this conclusion based on his review of the claims file.  Furthermore, even if the examiner did find that the Veteran's bilateral foot condition pre-existed service, there is no discussion as to whether such foot condition was worsened during service.  

The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the Board does not find the June 2011 examiner's opinion to be adequate as the examiner did not follow all the June 2011 remand directives.  Since the Board is precluded from reading its own unsubstantiated medical conclusions and is instead, bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As it remains unclear whether the Veteran's bilateral food disorder worsened during his service, another remand is necessary for a clarifying VA medical opinion.  38 C.F.R. §3.159 (c) (4).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination for the purpose of ascertaining the nature and etiology of any bilateral foot condition(s) he may have.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests should be performed, and the findings should be reported in detail.  The examiner should specifically take note of the July 2007 and July 2011 VA examination reports.  Following a review of the record and an examination of the Veteran, the examiner MUST provide a response to the following:

a. Specify the nature of any bilateral foot disorder and provide diagnoses for all such identified disorders.  

b. Does the Veteran have a foot disorder, that existed prior to his enlistment in service?

c. If so, did a pre-existing foot disorder undergo a permanent increase in severity during the Veteran's active service, and if so, was that permanent increase in severity during service due to the natural progress of the condition?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2. After completing the above, readjudicate the issue of entitlement to service connection for a bilateral foot disorder.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  An appropriate period of time should be allowed response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


